UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5968 John Hancock Municipal Securities Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: May 31 Date of reporting period: November 30, 2013 ITEM 1. REPORTS TO STOCKHOLDERS. A look at performance Total returns for the period ended November 30, 2013 Tax- Average annual total SEC 30-day SEC 30-day equivalent returns (%) Cumulative total returns (%) yield (%) yield (%) subsidized with maximum sales charge with maximum sales charge subsidized unsubsidized 1 yield (%) 2 as of as of as of 1-year 5-year 10-year 6-months 1-year 5-year 10-year 11-30-13 11-30-13 11-30-13 Class A –10.70 4.83 3.44 –8.92 –10.70 26.61 40.27 3.13 3.03 5.53 Class B –11.65 4.69 3.29 –9.62 –11.65 25.76 38.28 2.53 2.42 4.47 Class C –7.97 5.02 3.14 –5.80 –7.97 27.77 36.23 2.53 2.42 4.47 Index † –3.51 6.26 4.40 –2.45 –3.51 35.44 53.85 — — — Performance figures assume all distributions have been reinvested. Figures reflect maximum sales charges on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge, effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5%, 4%, 3%, 3%, 2%, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Effective 2-3-14, Class A sales charges of the fund are being reduced to 4.0%. The expense ratios of the fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectus for the fund and may differ from those disclosed in the Financial highlights tables in this report. The expense ratios are as follows: Class A* Class B* Class C* Net (%) 0.84 1.59 1.59 Gross (%) 0.94 1.69 1.69 * The fund’s Distributor has contractually agreed to waive 0.10% of Rule 12b-1 fees for Class A, Class B, and Class C shares. The current waiver agreement will remain in effect through 9-30-14. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the fund’s current performance may be higher or lower than the performance shown. For current to the most recent month-end performance data, please call 800-225-5291 or visit the fund’s website at jhinvestments.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. Please note that a portion of the fund’s income may be subject to taxes, and some investors may be subject to the Alternative Minimum Tax (AMT). Also note that capital gains are taxable. The fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. † Index is the Barclays Municipal Bond Index. See the following page for footnotes. 6 Tax-Free Bond Fund | Semiannual report With maximum Without Start date sales charge sales charge Index Class B 3 11-30-03 $13,828 $13,828 $15,385 Class C 3 11-30-03 13,623 13,623 15,385 Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge, effective 7-15-04. Barclays Municipal Bond Index is an unmanaged index representative of the tax-exempt bond market. It is not possible to invest directly in an index. Index figures do not reflect expenses or sales charges, which would have resulted in lower values. Footnotes related to performance pages 1 Unsubsidized yield reflects what the yield would have been without the effect of reimbursements and waivers. 2 Tax-equivalent yield is based on the maximum federal income tax rate of 43.4%. Share classes will differ due to varying expenses. 3 The contingent deferred sales charge is not applicable. Semiannual report | Tax-Free Bond Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the fund, you incur two types of costs: ▪ Transaction costs, which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses, including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the fund’s actual ongoing operating expenses and is based on the fund’s actual return. It assumes an account value of $1,000.00 on June 1, 2013, with the same investment held until November 30, 2013. Account value Ending value Expenses paid during on 6-1-13 on11-30-13 period ended 11-30-13 1 Class A $1,000.00 $954.00 $4.11 Class B 1,000.00 950.50 7.77 Class C 1,000.00 951.40 7.78 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at November 30, 2013, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Tax-Free Bond Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare the fund’s ongoing operating expenses with those of any other fund. It provides an example of the fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the fund’s actual return). It assumes an account value of $1,000.00 on June 1, 2013, with the same investment held until November 30, 2013. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Account value Ending value Expenses paid during on 6-1-13 on11-30-13 period ended 11-30-13 1 Class A $1,000.00 $1,020.90 $4.26 Class B 1,000.00 1,017.10 8.04 Class C 1,000.00 1,017.10 8.04 Remember, these examples do not include any transaction costs; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the fund’s annualized expense ratio of 0.84%, 1.59%, and 1.59% for Class A, Class B, and Class C shares, respectively, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Semiannual report | Tax-Free Bond Fund 9 Portfolio summary Top 10 Holdings (24.1% of Net Assets as of 11-30-13) Foothill Eastern Transportation Corridor Agency, Zero Coupon, 1-1-19 6.4% Massachusetts Water Resources Authority, 5.000%, 8-1-40 2.4% San Joaquin Hills Transportation Corridor Agency, 5.650%, 1-15-17 2.3% Commonwealth of Massachusetts, 5.500%, 12-1-24 2.3% New York Liberty Development Corp., 5.000%, 12-15-41 2.0% New York City Municipal Water Finance Authority, 5.000%, 6-15-39 1.9% South Carolina State Public Service Authority, 5.000%, 1-1-40 1.9% New York State Dormitory Authority, 5.000%, 7-1-35 1.8% JEA Electric System Revenue, 5.000%, 10-1-38 1.6% Port Authority of New York & New Jersey, 6.750%, 10-1-19 1.5% Sector Composition General Obligation Bonds 4.2% Airport 6.0% Revenue Bonds Water & Sewer 5.9% Transportation 22.0% Pollution 3.2% Utilities 20.7% Tobacco 2.7% Other Revenue 14.8% Health Care 2.3% Education 7.2% Facilities 2.3% Development 6.6% Short-Term Investments & Other 2.1% Quality Composition AAA 11.8% AA 30.7% A 35.9% BBB 11.3% BB 0.8% B 2.7% Not Rated 4.7% Short-Term Investments & Other 2.1% 1 As a percentage of net assets on 11-30-13. 2 Cash and cash equivalents are not included. 3 Fixed-income investments are subject to interest-rate and credit risk; their value will normally decline as interest rates rise or if a creditor is unable or unwilling to make principal or interest payments. Illiquid securities may be difficult to sell at a price approximating their value. Investments in higher-yielding, lower-rated securities include a higher risk of default. Municipal bond prices can decline due to fiscal mismanagement or tax shortfalls, or if related projects become unprofitable. The use of hedging and derivatives could produce disproportionate gains or losses and may increase costs. Sector investing is subject to greater risks than the market as a whole. Because the fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors and investments focused in one sector may fluctuate more widely than investments diversified across sectors. Please see the fund’s prospectus for additional risks. 4 Ratings are from Moody’s Investors Service, Inc. If not available, we have used ratings from Standard & Poor’s Ratings Services. In the absence of ratings from these agencies, we have used Fitch Ratings, Inc. rating. “Not Rated” securities are those with no ratings available from these agencies. All ratings are as of 11-30-13 and do not reflect subsequent downgrades or upgrades, if any. 10 Tax-Free Bond Fund | Semiannual report Fund’s investments As of 11-30-13 (unaudited) Maturity Rate (%) date Par value Value Municipal Bonds 97.9% (Cost $395,626,550) Alabama 0.5% Birmingham Special Care Facilities Financing Authority Children’s Hospital 6.125 06-01-34 $2,000,000 2,106,136 Arizona 0.5% Maricopa County Pollution Control Corp. El Paso Electric Company Project, Series B 7.250 04-01-40 1,000,000 1,103,210 Phoenix Civic Improvement Corp. Civic Plaza, Series B (D) 5.500 07-01-28 1,000,000 1,124,370 California 18.4% Foothill Eastern Transportation Corridor Agency Highway Revenue Tolls (Z) Zero 01-15-25 5,000,000 2,461,750 Foothill Eastern Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity, Series A (Z) Zero 01-01-19 30,000,000 27,565,500 Golden State Tobacco Securitization Corp., Series A–1 4.500 06-01-27 2,190,000 1,824,489 M-S-R Energy Authority Natural Gas Revenue, Series B 7.000 11-01-34 2,500,000 3,069,975 Madera County Certificates of Participation Valley Children’s Hospital (D) 6.500 03-15-15 5,780,000 5,979,872 San Bernardino County Medical Center Financing Project 5.500 08-01-22 2,500,000 2,728,175 San Bernardino County Medical Center Financing Project, Series B (D) 5.500 08-01-17 5,060,000 5,262,602 San Diego Redevelopment Agency City Heights, Series A 5.750 09-01-23 25,000 25,011 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity (Z) Zero 01-01-14 5,000,000 4,999,400 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity (Z) Zero 01-01-17 4,900,000 4,767,406 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity (Z) Zero 01-01-20 2,000,000 1,773,900 See notes to financial statements Semiannual report | Tax-Free Bond Fund 11 Maturity Rate (%) date Par value Value California (continued) San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Series A 5.650 01-15-17 $10,000,000 $10,003,800 Santa Ana Financing Authority Police Administration & Holding Facility, Series A (D) 6.250 07-01-19 2,000,000 2,296,600 State of California 5.000 02-01-38 5,375,000 5,494,003 Stockton Public Financing Authority 6.250 10-01-40 1,000,000 1,070,040 Colorado 3.8% Colorado Springs Utilities Revenue Series A 5.000 11-15-33 2,000,000 2,133,780 Colorado Springs Utilities Revenue Series C 5.250 11-15-42 2,825,000 2,972,550 Denver, Colorado City & County Airport Revenue Series A 5.250 11-15-36 5,250,000 5,362,928 Public Authority for Colorado Energy Natural Gas Revenue 6.250 11-15-28 3,500,000 3,950,345 Regional Transportation District Denver Transit Partners 6.000 01-15-41 2,000,000 2,028,180 Connecticut 0.7% Connecticut State Health & Educational Facility Authority Yale University, Series Z3 5.050 07-01-42 3,000,000 3,208,410 District of Columbia 2.9% District of Columbia Tobacco Settlement Financing Corp. 6.500 05-15-33 5,000,000 5,202,650 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series B (D)(Z) Zero 10-01-33 6,565,000 2,103,492 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series B (D)(Z) Zero 10-01-35 6,470,000 1,771,551 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series B (D)(Z) Zero 10-01-36 7,250,000 1,838,455 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series C (Zero Coupon steps up to 6.500% on 10-1-16) (D) Zero 10-01-41 1,750,000 1,666,210 Florida 2.8% Bonnet Creek Resort Community Development District 7.250 05-01-18 770,000 761,669 Bonnet Creek Resort Community Development District 7.375 05-01-34 1,500,000 1,436,730 Crossings at Fleming Island Community Development District Recreation Facilities Improvements, Series C 7.100 05-01-30 1,000,000 800,250 Hernando County, Criminal Justice (D)(P) 7.650 07-01-16 500,000 572,110 12 Tax-Free Bond Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Florida (continued) JEA Electric System Revenue Series Three — D-2 5.000 10-01-38 $7,000,000 $7,109,690 Orlando Utilities Commission Electric, Power & Light Revenues, Escrowed to Maturity, Series D 6.750 10-01-17 1,380,000 1,560,214 Georgia 2.4% Atlanta Tax Allocation Eastside Project, Series B 5.600 01-01-30 1,000,000 1,040,900 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Escrowed to Maturity, Series Y (D) 6.500 01-01-17 145,000 152,012 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Escrowed to Maturity, Series Z (D) 5.500 01-01-20 135,000 152,003 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Prerefunded to 1-1-14, Series 2005 (D) 6.500 01-01-17 60,000 60,340 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Series BB 5.700 01-01-19 860,000 957,197 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Series C (D) 5.700 01-01-19 4,515,000 5,205,208 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Series EE (D) 7.250 01-01-24 2,000,000 2,656,940 Guam 0.2% Guam International Airport Authority Series C AMT (C)(D) 6.125 10-01-43 1,000,000 1,021,010 Illinois 4.7% Chicago Board of Education, Series A (D) 5.500 12-01-30 3,650,000 3,601,784 Chicago Tax Increment Revenue Pilsen Redevelopment, Series B 6.750 06-01-22 3,000,000 3,050,670 City of Chicago, O’Hare International Airport Revenue (D) 5.500 01-01-43 2,000,000 2,009,840 City of Chicago, Series A 5.750 01-01-39 3,200,000 3,322,272 Illinois Development Finance Authority Edison Project (D) 5.850 01-15-14 3,000,000 3,018,510 Illinois Finance Authority Rush University Medical Center, Series A 7.250 11-01-38 1,500,000 1,752,870 Lake County Community Consolidated School District No: 24 (D)(Z) Zero 01-01-22 2,440,000 1,728,179 State of Illinois 5.500 07-01-38 1,000,000 998,610 Will County Community Unit School District No: 365 (D)(Z) Zero 11-01-21 1,130,000 923,978 Indiana 0.8% Indiana Finance Authority Duke Energy, Series B 6.000 08-01-39 3,000,000 3,250,950 Kentucky 0.2% Kentucky Economic Development Finance Authority Louisville Arena, Series A–1 (D) 6.000 12-01-33 1,000,000 998,840 See notes to financial statements Semiannual report | Tax-Free Bond Fund 13 Maturity Rate (%) date Par value Value Louisiana 1.0% Louisiana Local Government Environmental Facilities Westlake Chemical Corp. Projects 6.750 11-01-32 $2,500,000 2,653,950 Louisiana Local Government Environmental Facilities Westlake Chemical Corp. Projects., Series A–1 6.500 11-01-35 1,500,000 1,607,580 Massachusetts 8.7% Commonwealth of Massachusetts Series C (D) 5.500 12-01-24 8,000,000 9,851,520 Massachusetts Bay Transportation Authority Sales Tax Revenue, Series A–2 (Z) Zero 07-01-26 8,595,000 4,960,518 Massachusetts Development Finance Agency Harvard University, Series B 5.000 10-15-40 2,500,000 2,701,850 Massachusetts State Department of Transportation Highway Revenue Tolls, Series B 5.000 01-01-37 5,000,000 5,110,300 Massachusetts Water Pollution Abatement, Series A 6.375 02-01-15 30,000 30,155 Massachusetts Water Resources Authority Water Revenue, Series A 5.000 08-01-40 9,975,000 10,416,893 Metropolitan Boston Transit Parking Corp. 5.250 07-01-36 4,270,000 4,521,631 Michigan 0.5% Detroit Water Supply System Water Revenue, Series B (D) 7.000 07-01-36 1,000,000 1,044,940 Wayne County Airport Authority Detroit Metropolitan Airport, Series A 5.000 12-01-37 1,000,000 974,090 Nebraska 2.5% Central Plains Energy Project Revenue Natural Gas Revenue, Series A 5.250 12-01-20 4,970,000 5,637,720 Omaha Public Power District Electric, Power & Light Revenues, Escrowed to Maturity, Series B 6.200 02-01-17 965,000 1,054,552 Omaha Public Power District Electric, Power & Light Revenues, Series B 5.000 02-01-36 4,000,000 4,188,600 New Jersey 2.1% New Jersey State Turnpike Authority Highway Revenue Tolls, Series I 5.000 01-01-35 4,250,000 4,396,200 New Jersey Transportation Trust Fund Authority Series B 5.000 06-15-42 2,500,000 2,526,550 Tobacco Settlement Financing Corp., Series 1A 4.500 06-01-23 2,315,000 2,136,977 New York 18.2% Brooklyn Arena Local Development Corp. Barclays Center Project 6.250 07-15-40 1,000,000 1,050,150 Hudson Yards Infrastructure Corp. Series A 5.750 02-15-47 3,500,000 3,734,290 Long Island Power Authority Electric, Power & Light Revenues, Series C (D) 5.250 09-01-29 2,000,000 2,128,220 New York City Industrial Development Agency Terminal One Group Association Project AMT (P) 5.500 01-01-24 1,500,000 1,608,765 14 Tax-Free Bond Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value New York (continued) New York City Municipal Water Finance Authority Water Revenue, Series 2009-EE 5.250 06-15-40 $3,000,000 $3,148,260 New York City Municipal Water Finance Authority Water Revenue, Series GG-1 5.000 06-15-39 8,000,000 8,285,440 New York City Transitional Finance Authority Government Fund/Grant Revenue, Series S-4 5.500 01-15-39 3,725,000 4,110,016 New York City Transitional Finance Authority Income Tax Revenue, Series S-3 5.250 01-15-39 3,000,000 3,213,960 New York City Transitional Finance Authority Income Tax Revenue, Series S-3 5.375 01-15-34 3,000,000 3,288,090 New York Liberty Development Corp. 1 World Trade Center Project 5.000 12-15-41 8,500,000 8,709,015 New York Liberty Development Corp. 4 World Trade Center Project 5.000 11-15-31 5,000,000 5,209,800 New York Liberty Development Corp. Goldman Sachs Headquarters 5.250 10-01-35 3,000,000 3,139,620 New York State Dormitory Authority Income Tax Revenue, Series A 5.000 02-15-39 2,500,000 2,590,200 New York State Dormitory Authority State University Dormitory, Series A 5.000 07-01-35 7,250,000 7,657,088 New York State Dormitory Authority State University Educational Facilities, Series A 5.500 05-15-19 1,000,000 1,154,390 Port Authority of New York & New Jersey 144th Project 5.000 10-01-29 3,500,000 3,758,265 Port Authority of New York & New Jersey 5th Installment Special Project AMT 6.750 10-01-19 6,820,000 6,518,897 Port Authority of New York & New Jersey JFK International Airport Terminal 6.000 12-01-42 2,265,000 2,420,923 Triborough Bridge & Tunnel Authority Highway Revenue Tolls 5.000 11-15-33 4,025,000 4,293,669 Westchester Tobacco Asset Securitization Corp. Public Improvements, Prerefunded to 7-15-17 6.950 07-15-39 2,000,000 2,457,760 Oklahoma 1.5% Grand River Dam Authority, Series A 5.250 06-01-40 4,000,000 4,212,640 Tulsa Airport Improvement Trust Series A AMT (P) 7.750 06-01-35 2,000,000 2,083,400 Oregon 1.2% Clackamas County School District No. 12, Series B (D) 5.000 06-15-28 3,630,000 3,914,846 Western Generation Agency Wauna Cogeneration Project, Series B AMT 5.000 01-01-14 1,100,000 1,100,220 Pennsylvania 2.0% Allegheny County Redevelopment Authority Pittsburgh Mills Project 5.600 07-01-23 1,000,000 982,510 Philadelphia Authority for Industrial Development Commerical Development AMT (P) 7.750 12-01-17 3,250,000 3,251,658 Philadelphia School District, Series E 6.000 09-01-38 4,000,000 4,273,400 See notes to financial statements Semiannual report | Tax-Free Bond Fund 15 Maturity Rate (%) date Par value Value Puerto Rico 3.0% Commonwealth of Puerto Rico Public Improvement, Series A 5.750 07-01-41 $2,500,000 1,802,825 Puerto Rico Electric Power Authority Electric, Power & Light Revenues, Series CCC 5.250 07-01-28 2,500,000 1,819,350 Puerto Rico Electric Power Authority Electric, Power & Light Revenues, Series XX 5.250 07-01-40 2,500,000 1,747,200 Puerto Rico Public Buildings Authority Government Facilities, Series P (D) 6.750 07-01-36 3,000,000 2,471,100 Puerto Rico Sales Tax Financing Corp. 5.375 08-01-39 3,000,000 2,264,370 Puerto Rico Sales Tax Financing Corp. Sales Tax Revenue, Series A (Zero coupon steps up to 6.750% on 8-1-16) Zero 08-01-32 4,000,000 2,960,080 South Carolina 4.2% Richland County International Paper Company AMT 6.100 04-01-23 3,325,000 3,326,596 South Carolina State Public Service Authority Santee Cooper, Series A 5.500 01-01-38 6,000,000 6,469,920 South Carolina State Public Service Authority Santee Cooper, Series E 5.000 01-01-40 8,000,000 8,066,480 Texas 13.1% City of Austin Electric Utility Revenue (D) 5.000 11-15-37 5,000,000 5,171,400 City of Dallas Waterworks & Sewer System 5.000 10-01-35 5,000,000 5,294,800 City of Dallas Waterworks & Sewer System 5.000 10-01-36 5,000,000 5,271,400 City of San Antonio Electric & Gas, Series A 5.000 02-01-34 4,330,000 4,579,278 City Public Service Board of San Antonio 5.000 02-01-48 5,000,000 5,170,500 Dallas/Fort Worth International Airport, Series D 5.250 11-01-32 5,000,000 5,219,900 Grand Parkway Transportation Corp., Series B 5.000 04-01-53 4,000,000 3,892,400 Houston Independent School District Public Financing Corp. Cesar Chavez Project, Series A (D)(Z) Zero 09-15-16 570,000 552,165 Lower Colorado River Authority Electric, Power & Light Revenues 5.000 05-15-40 5,000,000 4,970,850 Lower Colorado River Authority Prerefunded to 5-15-19 5.625 05-15-39 165,000 199,899 Lower Colorado River Authority Prerefunded to 5-15-19 5.625 05-15-39 15,000 18,173 Lower Colorado River Authority Prerefunded to 5-15-19 5.625 05-15-39 10,000 12,115 Lower Colorado River Authority Transmission Services Corp., Series A 5.000 05-15-41 2,500,000 2,481,475 Lower Colorado River Authority Unrefunded 2012-1 5.625 05-15-39 3,810,000 4,047,592 North Texas Tollway Authority Highway Revenue Tolls, Series K-2 6.000 01-01-38 3,250,000 3,566,843 Texas Municipal Power Agency Revenue 5.000 09-01-40 6,000,000 6,130,620 16 Tax-Free Bond Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Utah 0.1% Salt Lake City IHC Hospital, Inc., Escrowed to Maturity, Series A 8.125 05-15-15 $200,000 212,026 Washington 0.4% Washington Public Power Supply Systems Electric, Power & Light Revenues, Series B 7.125 07-01-16 1,500,000 1,750,620 Wyoming 0.8% Campbell County Solid Waste Facilites Revenue Basin Electric Power Company, Series A 5.750 07-15-39 3,000,000 3,233,880 Other 0.7% Centerline Equity Issuer Trust, Series A–4-1 (S) 5.750 05-15-15 3,000,000 3,186,120 Par value Value Short-Term Investments 0.6% (Cost $2,481,000) Repurchase Agreement 0.6% Barclays Tri-Party Repurchase Agreement dated 11-29-13 at 0.070% to be repurchased at $2,481,014 on 12-2-13, collateralized by $2,417,900 U.S. Treasury Notes, 2.125% due 12-31-15 (valued at $2,530,737, including interest) $2,481,000 2,481,000 Total investments (Cost $398,107,550) † 98.5% Other assets and liabilities, net 1.5% Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the fund. AMT Interest earned from these securities may be considered a tax preference item for purpose of the Federal Alternative Minimum Tax. (C) Security purchased on a when-issued or delayed delivery status. (D) Bond is insured by one of these companies: Insurance coverage As a % of total investments National Public Finance Guarantee Corp. 4.7% Ambac Financial Group, Inc. 3.9% Assured Guaranty Municipal Corp. 3.3% Assured Guaranty Corp. 1.9% Financial Guaranty Insurance Company 1.2% Commonwealth Gtd. 0.6% CIFG Holdings, Ltd. 0.5% Total 16.1% (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Z) Zero Coupon bonds are issued at a discount from their principal amount in lieu of paying interest periodically. † At 11-30-13, the aggregate cost of investment securities for federal income tax purposes was $394,675,248. Net unrealized appreciation aggregated $29,842,813, of which $33,679,864 related to appreciated investment securities and $3,837,051 related to depreciated investment securities. See notes to financial statements Semiannual report | Tax-Free Bond Fund 17 Notes to Schedule of Investments (cont.) The fund had the following sector composition as a percentage of net assets on 11-30-13: General Obligation Bonds 4.2% Revenue Bonds Transportation 22.0% Utilities 20.7% Other Revenue 14.8% Education 7.2% Development 6.6% Airport 6.0% Water & Sewer 5.9% Pollution 3.2% Tobacco 2.7% Health Care 2.3% Facilities 2.3% Short-Term Investments & Other 2.1% Total 100.0% 18 Tax-Free Bond Fund | Semiannual report See notes to financial statements FINANCIAL STATEMENTS Financial statements Statement of assets and liabilities 11-30-13 (unaudited) This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $398,107,550) $424,518,061 Cash 1,023,179 Receivable for investmentssold 116,543 Receivable for delayed delivery securitiessold 985,590 Receivable for fund sharessold 136,925 Interestreceivable 5,839,486 Receivable fromaffiliates 3,028 Other receivables and prepaidexpenses 76,004 Totalassets Liabilities Payable for delayed delivery securities purchased 982,050 Payable for fund sharesrepurchased 392,991 Distributionspayable 219,766 Payable toaffiliates Accounting and legal servicesfees 9,546 Transfer agentfees 24,495 Distribution and servicefees 30,285 Trustees’fees 39,500 Other liabilities and accruedexpenses 46,558 Totalliabilities Netassets Net assets consistof Paid-incapital $420,373,015 Undistributed net investmentincome 902,870 Accumulated net realized gain (loss) oninvestments (16,732,771) Net unrealized appreciation (depreciation) oninvestments 26,410,511 Netassets Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($388,476,477 ÷ 40,347,621shares) 1 $9.63 Class B ($6,304,744 ÷ 654,777shares) 1 $9.63 Class C ($36,172,404 ÷ 3,757,530shares) 1 $9.63 Maximum offering price pershare Class A (net asset value per share ÷ 95.5%) 2 $10.08 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price isreduced. See notes to financial statements Semiannual report | Tax-Free Bond Fund 19 FINANCIAL STATEMENTS Statement of operations For the six-month period ended 11-30-13 (unaudited) This Statement of operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. It also shows net gains (losses) for the period stated. Investmentincome Interest $11,559,379 Expenses Investment managementfees 1,248,512 Distribution and servicefees 754,102 Accounting and legal servicesfees 45,208 Transfer agentfees 149,696 Trustees’fees 11,046 State registrationfees 34,957 Printing andpostage 16,091 Professionalfees 33,655 Custodianfees 29,317 Registration and filingfees 10,753 Other 10,158 Totalexpenses Less expensereductions (239,691) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers (4,874,895) Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers (28,247,543) Net realized and unrealizedloss Decrease in net assets fromoperations 20 Tax-Free Bond Fund | Semiannual report See notes to financial statements FINANCIAL STATEMENTS Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Sixmonths ended Year 11-30-13 ended (Unaudited) 5-31-13 Increase (decrease) in netassets Fromoperations Net investmentincome $9,455,575 $19,870,743 Net realized gain(loss) (4,874,895) 72,944 Change in net unrealized appreciation(depreciation) (28,247,543) (3,611,925) Increase (decrease) in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (8,509,491) (17,942,339) ClassB (121,258) (257,100) ClassC (735,797) (1,595,018) Totaldistributions From fund sharetransactions Total increase(decrease) Netassets Beginning ofperiod 508,093,416 493,603,106 End ofperiod Undistributed net investmentincome See notes to financial statements Semiannual report | Tax-Free Bond Fund 21 Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 11-30-13 1 5-31-13 5-31-12 5-31-11 5-31-10 5-31-09 2 8-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.21 0.41 0.43 0.44 0.45 0.35 0.45 Net realized and unrealized gain (loss) oninvestments (0.68) (0.06) 0.67 (0.27) 0.44 (0.30) (0.13) Total from investmentoperations Lessdistributions From net investmentincome (0.21) (0.41) (0.43) (0.44) (0.45) (0.34) (0.45) Net asset value, end ofperiod Total return (%) 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $388 $447 $442 $411 $440 $411 $417 Ratios (as a percentage of average net assets): Expenses beforereductions 0.95 7 0.94 0.95 0.96 0.98 1.02 0.96 Interest andFees 9 — 0.06 Expenses net of feewaivers 0.84 7 0.84 0.86 0.96 0.98 1.02 1.02 Net investmentincome 4.25 7 3.94 4.30 4.54 4.64 5.05 7 4.53 Portfolio turnover (%) 8 11 25 20 28 36 36 1 Six months ended 11-30-13.Unaudited. 2 For the nine-month period ended 5-31-09. The fund changed its fiscal year end from August 31 to May31. 3 Based on the average daily sharesoutstanding. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the applicable periods. 6 Notannualized. 7 Annualized. 8 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.04%. 9 Interest expense and fees are related to the fund’s investment in inverse floater rate investments. UnderU.S. Accounting principles, the fund recognizes additional income in an amount equal to theseexpenses. 22 Tax-Free Bond Fund | Semiannual report See notes to financial statements CLASS B SHARES Periodended 11-30-13 1 5-31-13 5-31-12 5-31-11 5-31-10 5-31-09 2 8-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.17 0.33 0.36 0.37 0.38 0.29 0.38 Net realized and unrealized gain (loss) oninvestments (0.68) (0.06) 0.67 (0.27) 0.44 (0.29) (0.14) Total from investmentoperations — Lessdistributions From net investmentincome (0.17) (0.33) (0.36) (0.37) (0.38) (0.29) (0.37) Net asset value, end ofperiod Total return (%) 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $6 $8 $7 $7 $10 $11 $13 Ratios (as a percentage of average net assets): Expenses beforereductions 1.70 7 1.69 1.70 1.71 1.74 1.77 1.71 Interest andFees 9 — 0.06 Expenses net of feewaivers 1.59 7 1.59 1.61 1.71 1.73 1.77 1.77 Net investmentincome 3.49 7 3.18 3.54 3.78 3.89 4.29 7 3.77 Portfolio turnover (%) 8 11 25 20 28 36 36 1 Six months ended 11-30-13.Unaudited. 2 For the nine-month period ended 5-31-09. The fund changed its fiscal year end from August 31 to May31. 3 Based on the average daily sharesoutstanding. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the applicable periods. 6 Notannualized. 7 Annualized. 8 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.04%. 9 Interest expense and fees are related to the fund’s investment in inverse floater rate investment. UnderU.S. Accounting principles, the fund recognizes additional income in an amount equal to theseexpenses. CLASS C SHARES Periodended 11-30-13 1 5-31-13 5-31-12 5-31-11 5-31-10 5-31-09 2 8-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.17 0.33 0.36 0.37 0.38 0.29 0.38 Net realized and unrealized gain (loss) oninvestments (0.67) (0.07) 0.67 (0.27) 0.44 (0.29) (0.14) Total from investmentoperations — Lessdistributions From net investmentincome (0.17) (0.33) (0.36) (0.37) (0.38) (0.29) (0.37) Net asset value, end ofperiod Total return (%) 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $36 $53 $45 $36 $38 $27 $13 Ratios (as a percentage of average net assets): Expenses beforereductions 1.70 7 1.69 1.70 1.71 1.73 1.77 1.71 Interest andFees 9 — 0.06 Expenses net of feewaivers 1.59 7 1.59 1.61 1.71 1.73 1.77 1.77 Net investmentincome 3.49 7 3.19 3.54 3.78 3.88 4.31 7 3.78 Portfolio turnover (%) 8 11 25 20 28 36 36 1 Six months ended 11-30-13.Unaudited. 2 For the nine-month period ended 5-31-09. The fund changed its fiscal year end from August 31 to May31. 3 Based on the average daily sharesoutstanding. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the applicable periods. 6 Notannualized. 7 Annualized. 8 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.04%. 9 Interest expense and fees are related to the fund’s investment in inverse floater rate investment. UnderU.S. Accounting principles, the fund recognizes additional income in an amount equal to theseexpenses. See notes to financial statements Semiannual report | Tax-Free Bond Fund 23 Notes to financial statements (unaudited) Note 1 — Organization John Hancock Tax-Free Bond Fund (the fund) is a series of John Hancock Municipal Securities Trust (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the fund is to seek as high a level of interest income exempt from federal income tax as is consistent with preservation of capital. The fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A and Class C shares are offered to all investors. Class B shares are closed to new investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M. , Eastern Time. In order to value the securities, the fund uses the following valuation techniques: Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, taking into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Certain securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Certain short-term securities with maturities of 60 days or less at the time of purchase are valued at amortized cost. Other portfolio securities and assets, for which reliable market quotations are not readily available, are valued at fair value as determined in good faith by the fund’s Pricing Committee following procedures established by the Board of Trustees. The frequency with which these fair valuation procedures are used cannot be predicted and fair value of securities may differ significantly from the value that would have been used had a ready market for such securities existed. The fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using other significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events or trends, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. 24 Tax-Free Bond Fund | Semiannual report Changes in valuation techniques may result in transfers into or out of an assigned level within the disclosure hierarchy. As of November 30, 2013, all investments are categorized as Level 2 under the hierarchy described above. Repurchase agreements. The fund may enter into repurchase agreements. When the fund enters into a repurchase agreement, it receives collateral that is held in a segregated account by the fund’s custodian. The collateral amount is marked-to-market and monitored on a daily basis to ensure that the collateral held is in an amount not less than the principal amount of the repurchase agreement plus any accrued interest. Collateral for certain tri-party repurchase agreements is held at a third-party custodian bank in a segregated account for the benefit of the fund. Repurchase agreements are typically governed by the terms and conditions of the Master Repurchase Agreement and/or Global Master Repurchase Agreement (collectively, MRA). Upon an event of default, the non-defaulting party may close out all transactions traded under the MRA and net amounts owed. Absent an event of default, the MRA does not result in an offset of the reported amounts of assets and liabilities in the Statement of assets and liabilities. In the event of a default by the counterparty, realization of the collateral proceeds could be delayed, during which time the collateral value may decline or the counterparty may have insufficient assets to pay back claims resulting from close-out of the transactions. Collateral received by the fund for repurchase agreements is disclosed in the Fund’s investments as part of the caption related to the repurchase agreement. Security transactions and related investment income. Investment security transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment transactions are reported on trade date. Interest income is accrued as earned. Interest income includes coupon interest and amortization/accretion of premiums/discounts on debt securities. Debt obligations may be placed in a non-accrual status and related interest income may be reduced by stopping current accruals and writing off interest receivable when the collection of all or a portion of interest has become doubtful. Gains and losses on securities sold are determined on the basis of identified cost and may include proceeds from litigation. Line of credit. The fund may borrow from banks for temporary or emergency purposes, including meeting redemption requests that otherwise might require the untimely sale of securities. Pursuant to the fund’s custodian agreement, the custodian may loan money to the fund to make properly authorized payments. The fund is obligated to repay the custodian for any overdraft, including any related costs or expenses. The custodian may have a lien, security interest or security entitlement in any fund property that is not otherwise segregated or pledged, to the maximum extent permitted by law, to the extent of any overdraft. In addition, the fund and other affiliated funds have entered into an agreement with Citibank N.A. that enables them to potentially participate in a $300 million unsecured committed line of credit. A commitment fee, payable at the end of each calendar quarter, based on the average daily unused portion of the line of credit, is charged to each participating fund on a pro rata basis and is reflected in other expenses on the Statement of operations. Commitment fees for the six months ended November 30, 2013 were $484. For the six months ended November 30, 2013, the fund had no borrowings under the line of credit. Expenses. Within the John Hancock funds complex, expenses that are directly attributable to an individual fund are allocated to such fund. Expenses that are not readily attributable to a specific fund are allocated among all funds in an equitable manner, taking into consideration, among other things, the nature and type of expense and the fund’s relative net assets. Expense Semiannual report | Tax-Free Bond Fund 25 estimates are accrued in the period to which they relate and adjustments are made when actual amounts are known. Class allocations. Income, common expenses and realized and unrealized gains (losses) are determined at the fund level and allocated daily to each class of shares based on the net assets of the class. Class-specific expenses, such as distribution and service fees, if any, and transfer agent fees, are calculated daily for each class, based on the net asset value of the class and the applicable specific expense rates. Federal income taxes. The fund intends to continue to qualify as a regulated investment company by complying with the applicable provisions of the Internal Revenue Code and will not be subject to federal income tax on taxable income that is distributed to shareholders. Therefore, no federal income tax provision is required. Under the Regulated Investment Company Modernization Act of 2010, the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. Any losses incurred during those taxable years will be required to be utilized prior to the losses incurred in pre-enactment taxable years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. For federal income tax purposes the fund has a capital loss carryforward of $13,142,814 available to offset future net realized capital gains as of May 31, 2013. The following table details the capital loss carryforward available as of May 31, 2013: CAPITAL LOSS CARRYFORWARD EXPIRING AT MAY 31 NO EXPIRATION DATE 2015 2016 2017 2018 2019 SHORT-TERM LONG-TERM $257,214 $209,653 $5,383,181 $3,499,079 $490,608 $1,589,040 $1,714,039 As of May 31, 2013, the fund had no uncertain tax positions that would require financial statement recognition, derecognition or disclosure. The fund’s federal tax returns are subject to examination by the Internal Revenue Service for a period of three years. Distribution of income and gains. Distributions to shareholders from net investment income and net realized gains, if any, are recorded on the ex-date. The fund typically declares dividends daily and pays them monthly. Capital gain distributions, if any, are typically distributed annually. Distributions paid by the fund with respect to each class of shares are calculated in the same manner, at the same time and in the same amount, except for the effect of class level expenses that may be applied differently to each class. Such distributions on a tax basis, are determined in conformity with income tax regulations, which may differ from accounting principles generally accepted in the United States of America. Capital accounts within the financial statements are adjusted for permanent book-tax differences. These adjustments have no impact on net assets or the results of operations. Temporary book-tax differences, if any, will reverse in a subsequent period. Book-tax differences are primarily attributable to accretion on debt securities and straddle loss deferrals. Note 3 — Guarantees and indemnifications Under the fund’s organizational documents, its Officers and Trustees are indemnified against certain liabilities arising out of the performance of their duties to the Trust, including the fund. Additionally, in the normal course of business, the fund enters into contracts with service providers that contain general indemnification clauses. The fund’s maximum exposure under these 26 Tax-Free Bond Fund | Semiannual report arrangements is unknown, as this would involve future claims that may be made against the fund that have not yet occurred. The risk of material loss from such claims is considered remote. Note 4 — Fees and transactions with affiliates John Hancock Advisers, LLC (the Advisor) serves as investment advisor for the fund. John Hancock Funds, LLC (the Distributor), an affiliate of the Advisor, serves as principal underwriter of the fund. The Advisor and the Distributor are indirect, wholly owned subsidiaries of Manulife Financial Corporation (MFC) Management fee. The fund has an investment management agreement with the Advisor under which the fund pays a daily management fee to the Advisor equivalent, on an annual basis, to the sum of: (a) 0.550% of the first $500,000,000 of the fund’s average daily net assets, (b) 0.500% of the next $500,000,000 of the fund’s average daily net assets, (c) 0.450% of the next $2,000,000,000 of the fund’s average daily net assets, and (d) 0.425% of the fund’s average daily net assets in excess of $3,000,000,000. The Advisor has a subadvisory agreement with John Hancock Asset Management a division of Manulife Asset Management (US) LLC, an indirectly owned subsidiary of MFC and an affiliate of the Advisor. The fund is not responsible for payment of the subadvisory fees. Effective June 1, 2013, the Advisor has contractually agreed to waive a portion of its management fee and/or reimburse expenses for certain funds of the John Hancock funds complex, including the fund (the participating portfolios). The waiver equals, on an annualized basis, 0.01% of that portion of the aggregate net assets of all the participating portfolios that exceeds $75 billion but is less than or equal to $125 billion; 0.0125% of that portion of the aggregate net assets of all the participating portfolios that exceeds $125 billion but is less than or equal to $150 billion; and 0.015% of that portion of the aggregate net assets of all the participating portfolios that exceeds $150 billion. The amount of the reimbursement is calculated daily and allocated among all the participating portfolios in proportion to the daily net assets of each portfolio. This arrangement may be amended or terminated at any time by the Advisor upon notice to the fund and with the approval of the Board of Trustees. Accordingly, these fee limitations amounted to $11,288, $196 and $1,189 for Class A, Class B, and Class C shares, respectively, for the six months ended November 30, 2013. The investment management fees, including the impact of the waivers and reimbursements described above, incurred for the six months ended November 30, 2013 were equivalent to a net annual effective rate of 0.54% of the fund’s average daily net assets. Accounting and legal services. Pursuant to a service agreement, the fund reimburses the Advisor for all expenses associated with providing the administrative, financial, legal, accounting and recordkeeping services to the fund, including the preparation of all tax returns, periodic reports to shareholders and regulatory reports, among other services. These expenses are allocated to each share class based on its relative net assets at the time the expense wasincurred. These accounting and legal services fees incurred for the six months ended November 30, 2013 amounted to an annual rate of 0.02% of the fund’s average daily net assets. Distribution and service plans. The fund has a distribution agreement with the Distributor. The fund has adopted distribution and service plans with respect to Class A, Class B, and Class C pursuant to Rule 12b-1 under the 1940 Act, to pay the Distributor for services provided as the distributor of shares of the fund. The fund may pay up to the following contractual rates of distribution and service fees under these arrangements, expressed as an annual percentage of average daily net assets for each class of the fund’s shares. Semiannual report | Tax-Free Bond Fund 27 CLASS RULE 12b–1 FEE Class A 0.25% Class B 1.00% Class C 1.00% The Distributor has contractually agreed to waive 0.10% of Rule 12b-1 fees for Class A, Class B, and Class C shares. The current waiver agreement expires on September 30, 2014, unless renewed by the mutual agreement of the fund and the Distributor based upon a determination that this is appropriate under the circumstances at that time. Reimbursements related to this contractual waiver amounted to $202,144, $3,514 and $21,360 for Class A, Class B, and Class C shares, respectively, for the six months ended November 30, 2013. Sales charges. Class A shares are assessed up-front sales charges, which resulted in payments to the Distributor amounting to $190,875 for the six months ended November 30, 2013. Of this amount, $28,682 was retained and used for printing prospectuses, advertising, sales literature and other purposes, $125,454 was paid as sales commissions to broker-dealers and $36,739 was paid as sales commissions to sales personnel of Signator Investors, Inc., a broker-dealer affiliate of the Advisor. Class A, Class B, and Class C shares may be subject to contingent deferred sales charges (CDSCs). Certain Class A shares that are acquired through purchases of $1 million or more and are redeemed within one year of purchase are subject to a 1.00% sales charge. Class B shares that are redeemed within six years of purchase are subject to CDSCs, at declining rates, beginning at 5.00%. Class C shares that are redeemed within one year of purchase are subject to a 1.00% CDSC. CDSCs are applied to the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Proceeds from CDSCs are used to compensate the Distributor for providing distribution-related services in connection with the sale of these shares. During the six months ended November 30, 2013, CDSCs received by the Distributor amounted to $0, $11,507 and $6,076 for Class A, Class B, and Class C shares, respectively. Transfer agent fees. The fund has a transfer agent agreement with John Hancock Signature Services, Inc. (Signature Services), an affiliate of the Advisor. The transfer agent fees paid to Signature Services are determined based on the cost to Signature Services (Signature Services Cost) of providing recordkeeping services. The Signature Services Cost includes a component of allocated John Hancock corporate overhead for providing transfer agent services to the fund and to all other John Hancock affiliated funds. It also includes out-of-pocket expenses, including payments made to third-parties for recordkeeping services provided to their clients who invest in one or more John Hancock funds. In addition, Signature Services Cost may be reduced by certain fees that Signature Services receives in connection with retirement and small accounts. Signature Services Cost is calculated monthly and allocated, as applicable, to five categories of share classes: Retail Share and Institutional Classes of Non-Municipal Bond Funds, Class R6 Shares, Retirement Share Classes, and Municipal Bond Share Classes. Within each of these categories, the applicable costs are allocated to the affected John Hancock affiliated funds and/or classes, based on the relative average daily net assets. Prior to October 1, 2013, Signature Services Cost was calculated monthly and allocated, as applicable, to four categories of share classes: Institutional Share Classes, Retirement Share Classes, Municipal Bond Share Classes and all other Retail Share Classes. Within each of these categories, the applicable costs were allocated to the affected John Hancock affiliated funds and/or classes, based on the relative average daily net assets. 28 Tax-Free Bond Fund | Semiannual report Class level expenses. Class level expenses for the six months ended November 30, 2013 were: DISTRIBUTION AND TRANSFER CLASS SERVICE FEES AGENT FEES Class A $505,360 $133,340 Class B 35,147 2,314 Class C 213,595 14,042 Total Trustee expenses. The fund compensates each Trustee who is not an employee of the Advisor or its affiliates. The costs of paying Trustee compensation and expenses are allocated to each fund based on its net assets relative to other funds within the John Hancock funds complex. Interfund Lending Program: Pursuant to an Exemptive Order issued by the SEC, the fund, along with certain other funds advised by the Advisor, may be allowed to participate in an interfund lending program. This program provides an alternative credit facility allowing the funds to borrow from, or lend money to, other participating affiliated funds. At period end, no interfund loans were outstanding. The fund’s activity in this program during the period for which loans were outstanding was as follows: BORROWER AVERAGE LOAN DAYS WEIGHTED AVERAGE OR LENDER BALANCE OUTSTANDING INTEREST RATE INTEREST Lender $14,905,279 1 0.45% $186 Note 5 — Fund share transactions Transactions in fund shares for the six months ended November 30, 2013 and for the year ended May 31, 2013 were as follows: Six months ended 11-30-13 Year ended 5-31-13 Shares Amount Shares Amount Class A shares Sold 1,199,312 $11,653,735 5,945,907 $62,257,110 Distributions reinvested 747,258 7,220,839 1,443,068 15,113,412 Repurchased (4,971,552) (48,276,832) (6,591,093) (68,990,501) Net increase (decrease) Class B shares Sold 11,849 $116,639 247,978 $2,600,375 Distributions reinvested 10,717 103,570 20,786 217,725 Repurchased (171,800) (1,662,745) (174,686) (1,829,372) Net increase (decrease) Class C shares Sold 119,979 $1,162,034 1,745,407 $18,327,901 Distributions reinvested 67,650 653,606 123,412 1,292,074 Repurchased (1,558,300) (15,077,228) (1,054,867) (11,035,719) Net increase (decrease) Total net increase (decrease) Note 6 — Purchase and sale of securities Purchases and sales of securities, other than short-term securities and U.S. Treasury obligations, amounted to $35,879,226 and $81,581,141, respectively, for the six months ended November 30, 2013. Semiannual report | Tax-Free Bond Fund 29 More information Trustees Investment advisor James M. Oates, Chairperson John Hancock Advisers, LLC Steven R. Pruchansky, Vice Chairperson Charles L. Bardelis * Subadvisor James R. Boyle † John Hancock Asset Management a division of Craig Bromley † Manulife Asset Management (US) LLC Peter S. Burgess * William H. Cunningham Principal distributor Grace K. Fey John Hancock Funds, LLC Theron S. Hoffman * Deborah C. Jackson Custodian Hassell H. McClellan State Street Bank and Trust Company Gregory A. Russo Warren A. Thomson † Transfer agent John Hancock Signature Services, Inc. Officers Hugh McHaffie Legal counsel President K&L Gates LLP Andrew G. Arnott Executive Vice President Thomas M. Kinzler Secretary and Chief Legal Officer Francis V. Knox, Jr. Chief Compliance Officer Charles A. Rizzo Chief Financial Officer Salvatore Schiavone Treasurer *Member of the Audit Committee †Non-Independent Trustee The fund’s proxy voting policies and procedures, as well as the fund’s proxy voting record for the most recent twelve-month period ended June 30, are available free of charge on the Securities and Exchange Commission (SEC) website at sec.gov or on our website. The fund’s complete list of portfolio holdings, for the first and third fiscal quarters, is filed with the SEC on FormN-Q. The fund’s Form N-Q is available on our website and the SEC’s website, sec.gov, and can be reviewed and copied (for a fee) at the SEC’s Public Reference Room in Washington, DC. Call 800-SEC-0330 toreceive information on the operation of the SEC’s Public Reference Room. We make this information on your fund, as well as monthly portfolio holdings , and other fund details available on our website at jhinvestments.com or by calling 800-225-5291. You can also contact us: 800-225-5291 Regular mail: Express mail: jhinvestments.com Investment Operations Investment Operations John Hancock Signature Services, Inc. John Hancock Signature Services, Inc. P.O. Box 55913 30 Dan Road Boston, MA 02205-5913 Canton, MA 02021 30 Tax-Free Bond Fund | Semiannual report 800-225-5291 800-338-8080 EASI-Line jhinvestments. com This report is for the information of the shareholders of John Hancock Tax-Free Bond Fund. It is not authorized for distribution to prospective investors unless preceded or accompanied by a prospectus. 52SA 11/13 MF167895 1/14 A look at performance Total returns for the period ended November 30, 2013 Tax- Average annual total Cumulative total SEC 30-day SEC 30-day equivalent returns (%) returns (%) yield (%) yield (%) subsidized with maximum sales charge with maximum sales charge subsidized unsubsidized 1 yield (%) 2 as of as of as of 1-year 5-year 10-year 6-months 1-year 5-year 10-year 11-30-13 11-30-13 11-30-13 Class A –11.49 6.53 3.92 –11.17 –11.49 37.22 46.83 3.71 3.61 6.55 Class B –12.40 6.42 3.77 –11.83 –12.40 36.51 44.83 3.14 3.03 5.55 Class C –8.86 6.73 3.62 –8.20 –8.86 38.51 42.65 3.14 3.03 5.55 Index 1 † –4.65 10.00 5.37 –7.54 –4.65 61.04 68.77 — — — Index 2 † –3.51 6.26 4.40 –2.45 –3.51 35.44 53.85 — — — Performance figures assume all distributions have been reinvested. Figures reflect maximum sales charges on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge, effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5%, 4%, 3%, 3%, 2%, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Effective 2-3-14, Class A sales charges of the fund are being reduced to 4.0%. The expense ratios of the fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectus for the fund and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual at least until 9-30-14 for Class A, Class B, and Class C shares. Had the fee waivers and expense limitations not been in place, gross expenses would apply. The expense ratios are as follows: Class A* Class B* Class C* Net (%) 0.87 1.62 1.62 Gross (%) 0.97 1.72 1.72 * The fund’s Distributor has contractually agreed to waive 0.10% of Rule 12b-1 fees for Class A, Class B, and Class C shares. The current waiver agreement will remain in effect through 9-30-14. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the fund’s current performance may be higher or lower than the performance shown. For current to the most recent month-end performance data, please call 800-225-5291 or visit the fund’s website at jhinvestments.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. Please note that a portion of the fund’s income may be subject to taxes, and some investors may be subject to the Alternative Minimum Tax (AMT). Also note that capital gains are taxable. The fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. † Index 1 is the Barclays High Yield Municipal Bond Index; Index 2 is the Barclays Municipal Bond Index. See the following page for footnotes. 6 High Yield Municipal Bond Fund | Semiannual report With maximum Without Start date sales charge sales charge Index 1 Index 2 Class B 3 11-30-03 $14,483 $14,483 $16,877 $15,385 Class C 3 11-30-03 14,265 14,265 16,877 15,385 Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge, effective 7-15-04. Barclays High Yield Municipal Bond Index is an unmanaged index composed of municipal bonds that are non-investment grade, unrated or below BBB/Baa. Barclays Municipal Bond Index is an unmanaged index representative of the tax-exempt bond market. It is not possible to invest directly in an index. Index figures do not reflect expenses or sales charges, which would have resulted in lower values. Prior to 12-14-12, the Fund compared its performance solely to the Barclays Municipal Bond Index. After this date, the fund added the Barclays High Yield Municipal Bond Index as the primary benchmark index and retained the Barclays Municipal Bond Index as the secondary benchmark index to which the fund compares its performance to better reflect the universe of investment opportunities based on the fund’s investment strategy. Footnotes related to performance pages 1 Unsubsidized yield reflects what the yield would have been without the effect of reimbursements and waivers. 2 Tax-equivalent yield is based on the maximum federal income tax rate of 43.4%. Share classes will differ due to varying expenses. 3 The contingent deferred sales charge is not applicable. Semiannual report | High Yield Municipal Bond Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the fund, you incur two types of costs: ▪ Transaction costs, which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses, including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the fund’s actual ongoing operating expenses and is based on the fund’s actual return. It assumes an account value of $1,000.00 on June 1, 2013, with the same investment held until November 30, 2013. Account value Ending value Expenses paid during on 6-1-13 on11-30-13 period ended 11-30-13 1 Class A $1,000.00 $930.60 $4.40 Class B 1,000.00 927.10 8.02 Class C 1,000.00 927.10 8.02 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at November 30, 2013, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 High Yield Municipal Bond Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare the fund’s ongoing operating expenses with those of any other fund. It provides an example of the fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the fund’s actual return). It assumes an account value of $1,000.00 on June 1, 2013, with the same investment held until November 30, 2013. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Account value Ending value Expenses paid during on 6-1-13 on11-30-13 period ended 11-30-13 1 Class A $1,000.00 $1,020.50 $4.61 Class B 1,000.00 1,016.70 8.39 Class C 1,000.00 1,016.70 8.39 Remember, these examples do not include any transaction costs; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the fund’s annualized expense ratio of 0.91%, 1.66%, and 1.66% for Class A, Class B, and Class C shares, respectively, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Semiannual report | High Yield Municipal Bond Fund 9 Portfolio summary Top 10 Holdings (20.6% of Net Assets on 11-30-13) Foothill Eastern Transportation Corridor Agency, Zero Coupon, 1-1-18 3.7% Port Authority of New York & New Jersey, 6.000%, 12-1-42 2.3% Pennsylvania Turnpike Commission, Step Coupon, 12-1-38 2.2% Golden State Tobacco Securitization Corp., 4.500%, 6-1-27 1.9% Tennessee Energy Acquisition Corp., 5.000%, 2-1-25 1.9% Grand Parkway Transportation Corp., 5.500%, 4-1-53 1.9% Buckeye Ohio Tobacco Settlement Financing Authority, Series A-2, 5.875%, 6-1-30 1.8% Chautauqua County Industrial Development Agency, 5.875%, 4-1-42 1.7% North Texas Tollway Authority, 6.250%, 1-1-39 1.6% Wyandotte County-Kansas City Unified Government, Zero Coupon, 6-1-21 1.6% Sector Composition General Obligation Bonds 1.1% Utilities 8.4% Revenue Bonds Airport 5.0% Development 22.1% Tobacco 4.9% Other Revenue 16.1% Education 4.2% Transportation 14.2% Water & Sewer 1.6% Health Care 10.0% Facilities 0.7% Pollution 9.7% Short-Term Investments & Other 2.0% Quality Composition AAA 4.3% AA 1.9% A 21.5% BBB 42.1% BB 5.1% B 10.3% CCC & Below 0.5% Not Rated 12.3% Short-Term Investments & Other 2.0% 1 As a percentage of net assets on 11-30-13. 2 Cash and cash equivalents not included. 3 Fixed-income investments are subject to interest-rate and credit risk; their value will normally decline as interest rates rise or if a creditor is unable or unwilling to make principal or interest payments. Illiquid securities may be difficult to sell at a price approximating their value. Investments in higher-yielding, lower-rated securities include a higher risk of default. Municipal bond prices can decline due to fiscal mismanagement or tax shortfalls, or if related projects become unprofitable. The use of hedging and derivatives could produce disproportionate gains or losses and may increase costs. Sector investing is subject to greater risks than the market as a whole. Because the fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors and investments focused in one sector may fluctuate more widely than investments diversified across sectors. For additional information on these and other risk considerations, please see the fund’s prospectus. 4 Ratings are from Moody’s Investors Service, Inc. If not available, we have used Standard & Poor’s Ratings Services. In the absence of ratings from these agencies, we have used Fitch Ratings, Inc., ratings. “Not Rated” securities are those with no ratings available from these agencies. All ratings are as of 11-30-13 and do not reflect subsequent downgrades or upgrades, if any. 10 High Yield Municipal Bond Fund | Semiannual report Fund’s investments As of 11-30-13 (unaudited) Maturity Rate (%) date Par value Value Municipal Bonds 97.9% (Cost $184,322,178) Alabama 3.3% Birmingham Special Care Facilities Financing Authority Children’s Hospital 6.125 06-01-34 $2,000,000 2,106,140 County of Jefferson, AL Sewer Revenue, Series A (C) 5.000 10-01-44 500,000 467,955 Courtland Industrial Development Board International Paper Company Project, Series A AMT 5.200 06-01-25 2,000,000 2,004,300 Selma Industrial Development Board Gulf Opportunity Zone, Series A 6.250 11-01-33 2,000,000 2,136,180 Arizona 3.1% Maricopa County Industrial Development Authority Catholic Healthcare West, Series A 6.000 07-01-39 3,000,000 3,154,980 Maricopa County Pollution Control Corp. El Paso Electric Company Project, Series B 7.250 04-01-40 2,000,000 2,206,420 Maricopa County Pollution Control Corp. Public Service Palo Verde, Series A 6.250 01-01-38 1,000,000 1,031,640 California 10.4% California State Public Works Board Trustees California State University, Series D 6.250 04-01-34 1,000,000 1,132,160 California Statewide Communities Development Authority Thomas Jefferson School of Law, Series A (S) 7.250 10-01-38 1,000,000 962,100 Foothill Eastern Transportation Corridor Agency Highway Revenue Tolls (Z) Zero 01-15-36 4,000,000 865,280 Foothill Eastern Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity, Series A (Z) Zero 01-01-18 7,950,000 7,552,023 Golden State Tobacco Securitization Corp. Series A–1 4.500 06-01-27 4,735,000 3,944,729 M-S-R Energy Authority Natural Gas Revenue, Series A 6.500 11-01-39 1,500,000 1,761,840 M-S-R Energy Authority Natural Gas Revenue, Series B 7.000 11-01-34 1,500,000 1,841,985 San Bernardino County Medical Center Financing Project, Series B (D) 5.500 08-01-17 1,390,000 1,445,656 See notes to financial statements Semiannual report | High Yield Municipal Bond Fund 11 Maturity Rate (%) date Par value Value California (continued) Southern California Public Power Authority Natural Gas Revenue, Series A 5.250 11-01-26 $1,500,000 $1,603,500 Colorado 2.8% Colorado Health Facilities Authority Christian Living Community Project, Series A 9.000 01-01-34 750,000 763,395 Public Authority for Colorado Energy Natural Gas Revenue 6.250 11-15-28 2,500,000 2,821,675 Regional Transportation District Denver Transit Partners 6.000 01-15-41 2,000,000 2,028,180 Connecticut 0.7% Hamden Facility Revenue Whitney Center Project, Series A 7.750 01-01-43 1,400,000 1,418,760 District of Columbia 2.3% Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Metrorail, Series A (Z) Zero 10-01-37 4,000,000 870,520 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series B (Z) Zero 10-01-39 4,600,000 889,594 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series C (Zero coupon steps up to 6.500% on 10-1-16) (D) Zero 10-01-41 3,000,000 2,856,360 Florida 6.8% Bonnet Creek Resort Community Development District 7.250 05-01-18 1,115,000 1,102,936 Bonnet Creek Resort Community Development District 7.375 05-01-34 1,055,000 1,010,500 Crossings at Fleming Island Community Development District Recreation Facilities Improvements, Series C 7.100 05-01-30 1,000,000 800,250 Heritage Harbour North Community Development District 6.375 05-01-38 1,240,000 1,099,558 Miami-Dade County Aviation Revenue Miami International Airport, Series A AMT (D) 5.000 10-01-38 2,000,000 1,949,880 Orlando Urban Community Development District Electric Light & Power Improvements 6.000 05-01-20 450,000 451,188 Orlando Urban Community Development District Electric Light & Power Improvements 6.250 05-01-34 1,000,000 966,410 Pensacola Airport Revenue AMT 6.000 10-01-28 2,000,000 2,205,400 South Kendall Community Development District Series A 5.900 05-01-35 875,000 839,055 Tolomato Community Development District, Series 1 (H) 6.450 05-01-23 10,000 9,722 Tolomato Community Development District, Series 1 (H) 6.650 05-01-40 10,000 9,700 Tolomato Community Development District, Series 2 (H) 6.450 05-01-23 470,000 262,472 Tolomato Community Development District, Series 2 (H) 6.650 05-01-40 470,000 259,426 12 High Yield Municipal Bond Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Florida (continued) Tolomato Community Development District, Series 3 (H) 6.450 05-01-23 $155,000 $2 Tolomato Community Development District, Series 3 (H) 6.650 05-01-40 155,000 2 Tolomato Community Development District, Series A–1 6.450 05-01-23 200,000 187,952 Tolomato Community Development District, Series A–1 6.650 05-01-40 200,000 195,036 Tolomato Community Development District, Series A–2, CAB (Zero coupon steps up to 5-1-17, then 6.610%) Zero 05-01-39 110,000 80,777 Tolomato Community Development District, Series A–3, CAB (Zero coupon steps up to 5-1-19, then 6.610%) Zero 05-01-40 260,000 155,605 Tolomato Community Development District, Series A–4, CAB (Zero coupon steps up to 5-1-22, then 6.610%) Zero 05-01-40 130,000 57,610 Village Community Development District No. 8 6.125 05-01-39 865,000 946,647 Village Community Development District No. 8 6.375 05-01-38 765,000 857,022 Village Community Development District No. 9 5.500 05-01-42 480,000 477,178 Georgia 4.0% Atlanta Tax Allocation Eastside Project, Series B 5.600 01-01-30 1,500,000 1,561,350 Atlanta Water & Waste Water Revenue Series A 6.000 11-01-28 1,000,000 1,150,230 Clayton County Development Authority Delta Air Lines Series B AMT 9.000 06-01-35 1,000,000 1,063,450 Gainesville & Hall County Development Authority ACTS Retirement-Life Communities, Inc., Series A–2 6.625 11-15-39 1,100,000 1,166,154 Marietta Development Authority Life University, Inc. Project 7.000 06-15-30 1,500,000 1,508,595 Municipal Electric Authority of Georgia Electric, Power & Light Revenues, Series D 5.500 01-01-26 1,500,000 1,713,945 Guam 1.0% Guam Government Series A 7.000 11-15-39 2,000,000 2,090,800 Hawaii 0.5% Hawaii State Department of Budget & Finance 15 Craigside Place Project, Series A 9.000 11-15-44 1,000,000 1,102,200 Illinois 3.6% Chicago Tax Increment Revenue Pilsen Redevelopment, Series B 6.750 06-01-22 2,000,000 2,033,780 City of Chicago, IL O’Hare International Airport Revenue 5.750 01-01-43 2,000,000 2,004,080 Illinois Finance Authority Central Illinois, Series C1 (P) 5.950 08-15-26 1,000,000 999,890 Illinois Finance Authority Rush University Medical Center, Series A 7.250 11-01-38 2,000,000 2,337,160 See notes to financial statements Semiannual report | High Yield Municipal Bond Fund 13 Maturity Rate (%) date Par value Value Indiana 1.0% Crown Point Economic Development Revenue Wittenberg Village Project, Series A 8.000 11-15-39 $1,250,000 1,345,863 St. Joseph County Holy Cross Village at Notre Dame Project, Series A 6.000 05-15-26 230,000 231,348 St. Joseph County Holy Cross Village at Notre Dame Project, Series A 6.000 05-15-38 475,000 456,755 Iowa 0.5% Altoona Urban Renewal Tax Increment Revenue 6.000 06-01-34 1,000,000 1,028,430 Kansas 1.6% Wyandotte County-Kansas City Unified Government Sales Tax Revenue, Series B (Z) Zero 06-01-21 4,910,000 3,280,224 Kentucky 1.5% Kentucky Economic Development Finance Authority Owensboro Medical Health System, Series A 6.500 03-01-45 2,000,000 2,095,900 Owen County Kentucky Waterworks System Revenue American Water Company Project, Series A 6.250 06-01-39 1,000,000 1,055,580 Louisiana 3.6% Louisiana Local Government Environmental Facilities Westlake Chemical Corp. Projects 6.750 11-01-32 3,000,000 3,184,740 Louisiana Local Government Environmental Facilities Westlake Chemical Corp., Series A–2 6.500 11-01-35 2,000,000 2,143,435 St. John Baptist Parish Revenue Marathon Oil Corp., Series A 5.125 06-01-37 2,000,000 1,972,560 Maryland 1.7% Baltimore County East Baltimore Research Park, Series A 7.000 09-01-38 1,000,000 1,034,040 Maryland Economic Development Corp. Potomac Electric Power Company 6.200 09-01-22 2,000,000 2,352,720 Massachusetts 1.3% Massachusetts Development Finance Agency Dominion Energy Brayton Point AMT (P) 5.000 02-01-36 1,000,000 1,115,840 Massachusetts State College Building Authority College & University Revenue, Series A 5.500 05-01-49 1,500,000 1,586,325 Michigan 0.5% Michigan Strategic Fund Dow Chemical Company, Series A–1 AMT (P) 6.750 12-01-28 1,000,000 1,024,230 Minnesota 1.0% North Oak Senior Housing Revenue Presbyterian Homes North Oaks 6.000 10-01-27 1,000,000 1,017,700 St. Paul Housing & Redevelopment Authority Carondelet Village Project, Series A 6.000 08-01-42 1,000,000 1,007,420 14 High Yield Municipal Bond Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Mississippi 0.5% Mississippi Business Finance Corp. System Energy Resources, Inc. Project 5.875 04-01-22 $1,000,000 995,230 Missouri 0.4% St. Louis Airport Revenue Lambert St. Louis International Airport, Series A–1 6.625 07-01-34 800,000 890,656 Nevada 0.5% Sparks Tourism Improvement District No: 1 Sales Tax Revenue, Series A (S) 6.750 06-15-28 1,000,000 989,030 New Hampshire 1.0% New Hampshire Business Finance Authority Public Service Company Project, Series B AMT (D) 4.750 05-01-21 1,500,000 1,534,440 New Hampshire Health & Education Facilities Authority Rivermead, Series A 6.875 07-01-41 500,000 511,955 New Jersey 1.1% New Jersey Economic Development Authority Continental Airlines, Inc. Project AMT 5.250 09-15-29 1,000,000 925,970 New Jersey State Educational Facilities Authority University of Medical and Dentistry, Series B 7.500 12-01-32 1,000,000 1,312,860 New York 8.8% Brooklyn Arena Local Development Corp. Barclays Center Project 6.375 07-15-43 2,500,000 2,634,850 Chautauqua County Industrial Development Agency Dunkirk Power Project 5.875 04-01-42 3,350,000 3,391,976 Long Island Power Authority Electric, Power & Light Revenues, Series A 5.750 04-01-39 2,500,000 2,692,225 Long Island Power Authority Electric, Power & Light Revenues, Series C (D) 5.250 09-01-29 1,475,000 1,569,562 New York City Industrial Development Agency American Airlines-JFK Airport AMT 7.500 08-01-16 1,395,000 1,461,081 New York Liberty Development Corp. Bank of America Tower, Class 2 5.625 07-15-47 1,000,000 1,056,320 Port Authority of New York & New Jersey 5th Installment Special Project AMT 6.750 10-01-19 400,000 382,340 Port Authority of New York & New Jersey JFK International Airport Terminal 6.000 12-01-42 4,460,000 4,767,026 North Carolina 0.6% North Carolina Eastern Municipal Power Agency Electric, Power & Light Revenues, Series C 6.750 01-01-24 1,000,000 1,165,590 Ohio 4.1% Buckeye Ohio Tobacco Settlement Financing Authority, Series A–2 5.125 06-01-24 2,865,000 2,402,131 Buckeye Ohio Tobacco Settlement Financing Authority, Series A–2 5.875 06-01-30 4,500,000 3,566,115 Cleveland Ohio Airport Revenue Continental Airlines, Inc. Project AMT 5.375 09-15-27 2,510,000 2,304,356 See notes to financial statements Semiannual report | High Yield Municipal Bond Fund 15 Maturity Rate (%) date Par value Value Oklahoma 1.2% Tulsa Airport Improvement Trust Series A AMT (P)(H) 7.750 06-01-35 $1,000,000 1,041,700 Tulsa Municipal Airport Trust American Airlines Project 6.250 06-01-20 1,375,000 1,374,890 Oregon 0.8% Western Generation Agency Wauna Cogeneration Project, Series B AMT 5.000 01-01-14 1,105,000 1,105,221 Western Generation Agency Wauna Cogeneration Project, Series B AMT 5.000 01-01-16 500,000 500,665 Pennsylvania 4.5% Allegheny County Industrial Development Authority Environmental Improvements 5.500 11-01-16 1,000,000 1,005,840 Allegheny County Industrial Development Authority Environmental Improvements 6.875 05-01-30 1,215,000 1,248,400 Bucks County Industrial Development Authority U.S. Steel Corp. Project 6.750 06-01-26 1,500,000 1,540,980 Pennsylvania Economic Development Financing Authority Philadelphia Biosolids Facility 6.250 01-01-32 1,000,000 990,430 Pennsylvania Turnpike Commission Highway Revenue Tolls, Series E (Zero coupon steps up to 6.375% on 12-1-17) Zero 12-01-38 5,000,000 4,384,850 Puerto Rico 5.9% Puerto Rico Commonwealth Aqueduct & Sewer Authority 6.000 07-01-44 1,000,000 733,030 Puerto Rico Electric Power Authority 5.250 07-01-35 2,900,000 2,047,284 Puerto Rico Electric Power Authority Electric, Power & Light Revenues, Series CCC 5.250 07-01-28 2,000,000 1,455,480 Puerto Rico Electric Power Authority Electric, Power & Light Revenues, Series TT 5.000 07-01-32 1,250,000 883,650 Puerto Rico Electric Power Authority Electric, Power & Light Revenues, Series WW 5.500 07-01-38 1,000,000 700,330 Puerto Rico Electric Power Authority Electric, Power & Light Revenues, Series XX 5.250 07-01-40 3,000,000 2,096,640 Puerto Rico Sales Tax Financing Corp. 5.375 08-01-39 1,000,000 754,790 Puerto Rico Sales Tax Financing Corp. Sales Tax Revenue, Series A (Z) Zero 08-01-33 5,000,000 1,038,700 Puerto Rico Sales Tax Financing Corp. Sales Tax Revenue, Series A (Zero coupon steps up to 6.750% on 8-1-16) Zero 08-01-32 3,000,000 2,220,060 Rhode Island 0.0% Tobacco Settlement Financing Corp., Series A 6.000 06-01-23 65,000 64,995 Tennessee 1.9% Tennessee Energy Acquisition Corp. Natural Gas Revenue, Series C 5.000 02-01-25 3,720,000 3,943,088 16 High Yield Municipal Bond Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Texas 11.2% Central Texas Regional Mobility Authority 6.250 01-01-46 $1,000,000 1,022,880 City of Houston TX Airport System Revenue Continental Airlines, Inc. Terminal Projects AMT 6.625 07-15-38 1,000,000 995,690 Grand Parkway Transportation Corp. 5.500 04-01-53 4,000,000 3,874,680 Gulf Coast Industrial Development Authority CITGO Petroleum Corp. AMT 8.000 04-01-28 2,100,000 2,101,449 Harris County Health Facilities Development Corp. Memorial Hermann Healthcare., Series B 7.250 12-01-35 1,000,000 1,290,850 Love Field Airport Modernization Corp. Southwest Airlines Co. Project 5.250 11-01-40 1,575,000 1,548,178 North Texas Tollway Authority Highway Revenue Tolls, Series A 6.250 01-01-39 3,000,000 3,309,330 North Texas Tollway Authority Highway Revenue Tolls, Series F 5.750 01-01-38 1,000,000 1,047,690 North Texas Tollway Authority Highway Revenue Tolls, Series K-2 6.000 01-01-38 1,000,000 1,097,490 Tarrant County Cultural Education Facilities Finance Corp. Air Force Retirement Facility 6.375 11-15-44 2,000,000 2,056,180 Texas Municipal Gas Acquisition & Supply Corp. Natural Gas Revenue, Series D 6.250 12-15-26 2,000,000 2,294,340 Texas Private Activity Bond Surface Transportation Corp. 7.000 12-31-38 1,000,000 1,071,390 Travis County Health Facilities Development Corp. Westminster Manor 7.000 11-01-30 1,000,000 1,065,800 Virgin Islands 0.5% Virgin Islands Public Finance Authority, Series A 6.750 10-01-37 1,000,000 1,084,010 Virginia 1.1% Washington County Industrial Development Authority Mountain States Health Alliance, Series C 7.750 07-01-38 2,000,000 2,264,440 Washington 0.5% Washington Health Care Facilities Authority Swedish Health Services, Series A 6.500 11-15-33 1,000,000 1,060,310 Wisconsin 1.0% Public Finance Authority Airport Facilities AMT 5.000 07-01-42 1,500,000 1,277,970 Wisconsin Health & Educational Facilities Authority St. John’s Community, Inc., Series A 7.625 09-15-39 750,000 799,575 Wyoming 0.5% Sweetwater County FMC Corp. Project AMT 5.600 12-01-35 1,000,000 1,015,120 Other 0.6% Centerline Equity Issuer Trust (S) 6.000 05-15-19 1,000,000 1,146,560 See notes to financial statements Semiannual report | High Yield Municipal Bond Fund 17 Shares Value Escrow Certificates 0.0% (Cost $0) Ohio 0.0% Hickory Chase Community Authority (I) 155,399 15,198 Par value Value Short-Term Investments 1.1% (Cost $2,133,000) Repurchase Agreement 1.1% Barclays Tri-Party Repurchase Agreement dated 11-29-13 at 0.070% to be repurchased at $2,133,012 on 12-2-13, collateralized by $2,078,700 U.S. Treasury Notes, 2.125% due 12-31-15 (valued at $2,175,707, including interest) $2,133,000 2,133,000 Total investments (Cost $186,455,178) † 99.0% Other assets and liabilities, net 1.0% Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the fund. AMT Interest earned from these securities may be considered a tax preference item for purpose of the Federal Alternative Minimum Tax. (C) Security purchased on a when-issued or delayed delivery basis. (D) Bond is insured by one or more of these companies: Insurance Coverage As a % of total investments CIFG Holding, Ltd. 1.7% National Public Finance Guarantee Corp. 1.5% Assured Guaranty Corp. 1.4% Assured Guaranty Municipal Corp. 0.2% Total 4.8% (H) Defaulted security. Currently, the issuer is in default with respect to interest payments. (I) Non-income producing security. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Z) Zero coupon bonds are issued at a discount from their principal amount in lieu of paying interest periodically. † At 11-30-13, the aggregate cost of investment securities for federal income tax purposes was $184,216,188. Net unrealized appreciation aggregated $17,495,122, of which $20,944,059 related to appreciated investment securities and $3,448,937 related to depreciated investment securities. 18 High Yield Municipal Bond Fund | Semiannual report See notes to financial statements Notes to Schedule of Investments The fund had the following sector composition as a percentage of total net assets on 11-30-13: General Obligation Bonds 1.1% Revenue Bonds Development 22.1% Other Revenue 16.1% Transportation 14.2% Health Care 10.0% Pollution 9.7% Utilities 8.4% Airport 5.0% Tobacco 4.9% Education 4.2% Water & Sewer 1.6% Facilities 0.7% Short-Term Investments & Other 2.0% Total 100.0% See notes to financial statements Semiannual report | High Yield Municipal Bond Fund 19 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 11-30-13 (unaudited) This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $186,455,178) $201,711,310 Cash 880,424 Receivable for investmentssold 2,365,966 Receivable for fund sharessold 182,913 Interestreceivable 3,110,338 Receivable fromaffiliates 3,749 Other receivables and prepaidexpenses 45,961 Totalassets Liabilities Payable for delayed delivery securitiespurchased 477,300 Payable for fund sharesrepurchased 3,859,177 Distributionspayable 114,907 Payable toaffiliates Accounting and legal servicesfees 4,844 Transfer agentfees 11,883 Distribution and servicefees 37,487 Trustees’fees 10,253 Other liabilities and accruedexpenses 37,980 Totalliabilities Netassets Net assets consistof Paid-incapital $201,837,567 Undistributed net investmentincome 993,032 Accumulated net realized gain (loss) oninvestments (14,339,901) Net unrealized appreciation (depreciation) oninvestments 15,256,132 Netassets Net asset value pershare Based on net asset values and shares outstanding — the fund has an unlimited number of shares authorized with no parvalue Class A ($150,503,812 ÷ 19,220,303shares) 1 $7.83 Class B ($8,537,650 ÷ 1,090,342shares) 1 $7.83 Class C ($44,705,368 ÷ 5,709,441shares) 1 $7.83 Maximum offering price pershare Class A (net asset value per share ÷ 95.5%) 2 $8.20 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price isreduced. 20 High Yield Municipal Bond Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 11-30-13 (unaudited) This Statement of operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. It also shows net gains (losses) for the period stated. Investmentincome Interest $6,795,091 Expenses Investment managementfees 661,687 Distribution and servicefees 526,128 Accounting and legal servicesfees 22,465 Transfer agentfees 77,780 Trustees’fees 6,198 State registrationfees 32,146 Printing andpostage 11,797 Professionalfees 53,889 Custodianfees 16,906 Registration and filingfees 10,434 Other 7,222 Totalexpenses Less expensereductions (124,823) Netexpenses Net investmentincome Realized and unrealized gain (loss) Net realized gain (loss) oninvestments (4,847,994) Change in net unrealized appreciation (depreciation) ofinvestments (20,550,127) Net realized and unrealizedloss Decrease in net assets fromoperations See notes to financial statements Semiannual report | High Yield Municipal Bond Fund 21 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Sixmonths ended Year 11-30-13 ended (Unaudited) 5-31-13 Increase (decrease) in netassets Fromoperations Net investmentincome $5,493,262 $12,523,965 Net realized gain(loss) (4,847,994) 1,494,305 Change in net unrealized appreciation(depreciation) (20,550,127) 2,616,094 Increase (decrease) in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (4,180,009) (9,276,638) ClassB (185,319) (342,417) ClassC (1,054,078) (2,211,787) Totaldistributions From fund sharetransactions Totaldecrease Netassets Beginning ofperiod 288,639,034 294,685,170 End ofperiod Undistributed net investmentincome 22 High Yield Municipal Bond Fund | Semiannual report See notes to financial statements Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 11-30-13 1 5-31-13 5-31-12 5-31-11 5-31-10 5-31-09 2 8-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.19 0.38 0.39 0.39 0.40 0.32 0.41 Net realized and unrealized gain (loss) oninvestments (0.79) 0.12 0.65 (0.26) 0.63 (0.58) (0.34) Total from investmentoperations Lessdistributions From net investmentincome (0.19) (0.36) (0.38) (0.38) (0.39) (0.30) (0.41) Net asset value, end ofperiod Total return (%) 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $151 $214 $221 $192 $207 $139 $94 Ratios (as a percentage of average net assets): Expenses beforereductions 1.01 7 0.97 0.97 0.99 1.01 1.15 1.09 Interest andfees 9 — 0.16 Expenses net of feewaivers 0.91 7 0.87 0.89 0.99 1.00 1.15 1.25 Net investmentincome 4.84 7 4.34 4.81 4.97 5.16 6.07 7 4.85 Portfolio turnover (%) 8 25 21 32 14 49 75 1 Six months ended 11-30-13.Unaudited. 2 For the nine-month period ended 5-31-09. The fund changed its fiscal year end from August 31 to May31. 3 Based on the average daily sharesoutstanding. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the applicable periods. 6 Notannualized. 7 Annualized. 8 Includes the impact of proxy expenses, which amounted to 0.04% of average netassets. 9 Interest expense and fees are related to the fund’s investment in inverse floater rate investments. Under U.S. accounting principles, the fund recognizes additional income in an amount equal to theseexpenses. See notes to financial statements Semiannual report | High Yield Municipal Bond Fund 23 CLASS B SHARES Periodended 11-30-13 1 5-31-13 5-31-12 5-31-11 5-31-10 5-31-09 2 8-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.16 0.31 0.33 0.33 0.35 0.28 0.35 Net realized and unrealized gain (loss) oninvestments (0.79) 0.12 0.65 (0.26) 0.62 (0.58) (0.34) Total from investmentoperations Lessdistributions From net investmentincome (0.16) (0.29) (0.32) (0.32) (0.33) (0.26) (0.35) Net asset value, end ofperiod Total return (%) 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $9 $11 $9 $8 $9 $8 $8 Ratios (as a percentage of average net assets): Expenses beforereductions 1.76 7 1.72 1.72 1.74 1.76 1.90 1.84 Interest andfees 9 — 0.16 Expenses net of feewaivers 1.66 7 1.62 1.64 1.74 1.75 1.90 2.00 Net investmentincome 4.10 7 3.59 4.06 4.22 4.42 5.34 7 4.09 Portfolio turnover (%) 8 25 21 32 14 49 75 1 Six months ended 11-30-13.Unaudited. 2 For the nine-month period ended 5-31-09. The fund changed its fiscal year end from August 31 to May31. 3 Based on the average daily sharesoutstanding. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the applicable periods. 6 Notannualized. 7 Annualized. 8 Includes the impact of proxy expenses, which amounted to 0.04% of average netassets. 9 Interest expense and fees are related to the fund’s investment in inverse floater rate investments. Under U.S. accounting principles, the fund recognizes additional income in an amount equal to theseexpenses. 24 High Yield Municipal Bond Fund | Semiannual report See notes to financial statements CLASS C SHARES Periodended 11-30-13 1 5-31-13 5-31-12 5-31-11 5-31-10 5-31-09 2 8-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.16 0.31 0.33 0.33 0.34 0.28 0.34 Net realized and unrealized gain (loss) oninvestments (0.79) 0.12 0.65 (0.26) 0.63 (0.58) (0.33) Total from investmentoperations Lessdistributions From net investmentincome (0.16) (0.29) (0.32) (0.32) (0.33) (0.26) (0.35) Net asset value, end ofperiod Total return (%) 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $45 $64 $64 $51 $59 $35 $23 Ratios (as a percentage of average net assets): Expenses beforereductions 1.76 7 1.72 1.73 1.74 1.76 1.90 1.84 Interest andfees 9 — 0.16 Expenses net of feewaivers 1.66 7 1.62 1.64 1.74 1.75 1.90 2.00 Net investmentincome 4.10 7 3.59 4.06 4.22 4.40 5.29 7 4.11 Portfolio turnover (%) 8 25 21 32 14 49 75 1 Six months ended 11-30-13.Unaudited. 2 For the nine-month period ended 5-31-09. The fund changed its fiscal year end from August 31 to May31. 3 Based on the average daily sharesoutstanding. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the applicable periods. 6 Notannualized. 7 Annualized. 8 Includes the impact of proxy expenses, which amounted to 0.04% of average netassets. 9 Interest expense and fees are related to the fund’s investment in inverse floater rate investments. Under U.S. accounting principles, the fund recognizes additional income in an amount equal to theseexpenses. See notes to financial statements Semiannual report | High Yield Municipal Bond Fund 25 Notes to financial statements (unaudited) Note 1 — Organization John Hancock High Yield Municipal Bond Fund (the fund) is a series of John Hancock Municipal Securities Trust (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the fund is to seek a high level of current income that is largely exempt from federal income tax, consistent with the preservation of capital. The fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A and Class C shares are offered to all investors. Class B shares are closed to new investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
